Case 3:18-cv-00151-KRG Document 30 Filed 08/05/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JAMES C. FOCHT and KAREN FOCHT,
Plaintiffs, CIVIL ACTION NO. 3:18-cv-151
V.
NATIONSTAR MORTGAGE, LLC d/b/a
MR. COOPER, AS SUCCESSOR IN
INTEREST TO SETERUS, INC.,
Defendant.
DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION FOR
ATTORNEYS’ FEES
Counsel for Plaintiffs has submitted an Itemization of Attorneys’ Fees and Costs in the
amount of $3,227.50 (the “Itemization”) in preparing and drafting Plaintiffs’ Motion to Compel
Discovery. Defendant objects to the Itemization and request for attorneys’ fees on three grounds.
First, the Itemization fails to comply with the requirements for establishing the reasonableness for
the attorney’s rates. See, e.g., Hensley v. Eckerhart, 461 US. 424, 433 (1983):
The most useful starting point for determining the amount of a reasonable fee is the
number of hours reasonably expended on the litigation multiplied by a reasonable
hourly rate. This calculation provides an objective basis on which to make an initial
estimate of the value of a lawyer's services. The party seeking an award of fees
should submit evidence supporting the hours worked and rates claimed. Where the

documentation of hours is inadequate, the district court may reduce the award
accordingly.

Plaintiffs’ counsel has submitted an Exhibit listing hourly rates of $250.00 for Attorney
“SL!” and $400.00 for Attorney “JRC.” There is nothing in the Itemization suggesting why the

listed hourly rates of $250.00 and $400.00 per hour are an appropriate billing rate, what experience

 

! Defendant believes the reference to SL is Sy Lampl, Esquire.
2 Defendant believes the reference to JRC is James R. Cooney, Esquire.

 
Case 3:18-cv-00151-KRG Document 30 Filed 08/05/19 Page 2 of 3

the attorneys have or why an attorney who charges $400.00 per hour is required to have
involvement in a routine motion to compel. Further, the Itemization provides no biographical
information at all as to Attorneys Lamp! or Cooney. See, Rode v. Dellarciprete, 892 F. 2d 1177,
1183 (3d Cir. 1990) (stating that “[T]he court should assess the experience and skill of the
prevailing party’s attorneys and compare their rates to the rates prevailing in the community for
similar services by lawyers of reasonably comparable skill, experience, and reputation.”). The
Itemization is not adequate to demonstrate that these billing rates are appropriate.

Second, a fee request for over $3,200.00 for the preparation of a routine motion to compel
is patently unreasonable. The matter was not factually or legally complex and much of the work
could have been done by a paralegal or an attorney with a billing rate substantially lower than
submitted here. See, Halderman v.Pennhursty State School, 49 F.3d 939, 942 (3d Cir. 1995)
(finding it is inappropriate to use highly-priced lawyers for matters easily delegable to non-
professionals).

Further, the hours expended here by Plaintiffs’ counsel are plainly excessive. For example,
on June 11, 17, 25, 26 and 27, 2019, Attorney Cooney essentially doubled-billed for the same work
performed by Attorney Lampl. “The district court should exclude hours that are not reasonably
expended.,.Hours are not reasonably expended if they are excessive, redundant, or otherwise
unnecessary.” Rode v. Dellarciprete, 892 F. 2d 1177 (3rd. Cir. 1990). Instantly, there was simply
no need for two attorneys to handle and bill for a routine motion to compel. Attorney Cooney
billed 4.1 hours for a total of $1,871.00. The hours expended by Cooney were redundant,
unnecessary and should be excluded. The time entries by Sy Lampl for e-mails on May 31, 2019,

June 10, 2019, June 11, 2019 and June 12, 2019 constitute an entire hour of billing, and the bulk

 

 
Case 3:18-cv-00151-KRG Document 30 Filed 08/05/19 Page 3 of 3

of these e-mails are one or two sentences. (Copies of the subject emails in question are attached
hereto and collective marked as Exhibit “A”)

In conclusion, Plaintiffs’ Itemization is both procedurally and substantively deficient, and
it asks the Court to award fees that were neither reasonable nor necessary to the filing of the motion
to compel. Defendant requests that the attorneys’ fee request be denied in its entirety or
dramatically reduced to an amount in keeping with the appropriate work required in the filing of

the motion, which Defendant estimates to be below $1,000.00.

Respectfully submitted,

HLADIK, ONORATO & FEDERMAN, LLP

By: _Erie J. Phillips
Stephen M. Hladik, Esquire
Eric J. Phillips, Esquire
Attorneys for Defendant

Date: August 5, 2019

 
